MEMORANDUM **
The district court did not abuse its discretion, see Jenkins v. Union Pacific R.R., 22 F.3d 206, 210 (9th Cir.1994), in refusing to give Long’s proposed jury instruction on the intersection of race and sex discrimination. The instructions did not require the jury to find that supervisor Teeter was motivated solely by race before it could conclude there was discrimination under Title VII. Instead, the instructions were broad enough that Long could argue — as she did — her theory to the jury based on the evidence introduced at trial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.